Citation Nr: 1011544	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic 
bronchitis with residuals, to include entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to June 
1945.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH; the above-listed RO 
now has jurisdiction.

The Veteran and his son provided testimony before the 
undersigned Veterans Law Judge at the RO in January 2007.  A 
copy of the transcript is of record.

In March 2007, the Board granted a 60 percent rating for 
chronic bronchitis with residuals, prior to October 19, 2006, 
but denied the claim since October 19, 2006.  He appealed to 
the United States Court of Appeals for Veterans Claims.  In 
April 2008, the Veterans Claims Court remanded the case in 
accordance with the Joint Motion for action in compliance 
therewith.  

In June 2008, the Board remanded the claim, which now 
included a claim for TDIU.  In May 2009, the RO granted the 
TDIU.  Basic eligibility to Chapter 35 benefits was also 
established.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the issue remaining on appeal.  




CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal, the Board does 
not have jurisdiction to consider that claim. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative. 38 
C.F.R. § 20.204.

Following Veterans Claims Court action, which included 
revising the issue on appeal to include TDIU, further RO 
action was taken to grant the TDIU.  In February 2010 
correspondence, the Veteran indicated that he was fully 
satisfied with the action taken by VA, did not wish to appeal 
any further, and asked that the case be closed.  There remain 
no allegations of errors of fact or law for appellate 
consideration as to the issue.  Thus, the Board does not have 
jurisdiction to review the issue, and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


